Citation Nr: 0533593	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), with depression, bipolar features, 
anxiety, and nervousness.

2.  Entitlement to service connection for residuals of an 
injury of the left hand and fingers.

3.  Entitlement to service connection for residuals of 
hepatitis C.

4.  Entitlement to service connection for residuals of a back 
injury.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active military service from October 1963 to 
October 1966.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision in which 
the RO denied the veteran's claims for entitlement to service 
connection for PTSD, with depression, bipolar features, 
anxiety, and nervousness; residuals of the hands and fingers; 
residuals of hepatitis C; residuals of a back injury; and or 
a TDIU.  The veteran filed a notice of disagreement (NOD) in 
February 2003, and the RO issued a statement of the case 
(SOC) in October 2003.  The RO received the veteran's 
substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 2003, 62 days after the SOC 
was issued.  See 38 C.F.R. § 20.305 (2005).

The veteran has indicated his intent to appoint a different 
representative.  In March 2002, the veteran submitted a VA 
Form 21-22, appointing the veterans service organization 
(VSO) listed on the title page to represent him.  In December 
2004, the veteran filed another VA Form 21-22, attempting to 
appoint a different representative.  However, the designated 
individual did not sign the form, and the veteran has not 
officially revoke his appointment of the listed VSO.  

The RO contacted the designated individual by letter of March 
2005.  While, in November 2005, the veteran reiterated his 
desire to have the named individual represent him, to date, 
that individual has not responded to the RO's March 2005 
letter.  Hence, as reflected on the title page, the veteran's 
prior designation of a representative remains in effect.

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2005, the Board received the veteran's request 
for a videoconference hearing with a Veterans Law Judge.  At 
the same time, the veteran withdrew his former request to 
appear in person before a Veterans Law Judge in Washington, 
DC.  Because the RO schedules videoconference hearings 
between the RO and the Board, a remand of these matters to 
the RO is necessary.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing in accordance 
with his November 2005 request.  The RO 
should notify the veteran (and his 
representative) of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2005).  After the hearing, 
the RO should return the claims file to 
the Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 



Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

 
 
 
 


